DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 12, the prior art fails to disclose, in combination with other limitations of the claim, a surgical instrument comprises an elongated shaft with an articulable portion, a driveshaft disposed within the elongated shaft for deploy fasteners, the driveshaft having a guide surface defines an internal channel that shaped and arranged to maintain orientation of at least one fasteners in the internal channel, the driveshaft also includes a flexible portion that corresponding to the articulable portion of the elongated shaft and the guide surface is positioned within the flexible portion.
The claim invention is to have the outer shaft with articulable portion that corresponding to the flexible portion of the inner tubular driveshaft that contains fasteners, fasteners being retained within the inner driveshaft by the guide surface which maintain the orientation of the fasteners while both the outer and inner shafts articulated within the body to deploy fasteners to tissues.  The prior art US 6,551,333 to Kuhns et al. discloses method for attaching hernia mesh having an elongated shaft and an inner shaft with plurality of fasteners positioned within the inner shaft but fails to disclose the articulable portion of the elongated shaft and flexible portion of the inner shaft together with other limitations as claimed above.  US 2005/0187613 to Bolduc et .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771